Citation Nr: 1101729	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 
1946.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision by the Boston, Massachusetts 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to weapons noise during his World War 
II service.

2.  The Veteran first noticed diminished hearing during service.

3.  Resolving all doubt in the Veteran's favor, the medical 
evidence indicates that the Veteran's hearing loss began during 
service or is related to service.

4.  The Veteran's tinnitus developed as a result of his hearing 
loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2010).

2.  Tinnitus is proximately due to or the result of service-
connected hearing loss.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board grants herein the benefits sought on appeal.  
Therefore, it is not necessary to discuss VA's duties to notify 
or assist the Veteran in substantiating the claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

The Veteran contends that he has hearing loss and tinnitus as a 
result of noise exposure during service.  Service connection may 
be established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States 
Court of Appeals for Veterans Claims (Court) noted that 38 C.F.R. 
§ 3.385, "does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service."  5 Vet. App. at 
159.  The Court explained that:

[W]hen audiometric test results at a veteran's 
separation from service do not meet the 
regulatory requirements for establishing a 
"disability" at that time, he or she may 
nevertheless establish service connection for 
a current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The RO was unsuccessful in its attempts to obtain the Veteran's 
service treatment records and service personnel records.  The RO 
was informed that the Veteran's service records are presumed to 
have been destroyed in a fire that occurred in July 1973 at the 
National Personnel Records Center (NPRC) in St. Louis, Missouri.  
In October 2007, the RO made a formal finding that the Veteran's 
service records are not available.  The Court has indicated that 
when a veteran's records are presumed destroyed, the Board has a 
heightened obligation to explain its findings and conclusions, 
and to consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the claimant.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. 
App. 563, 570 (1996).  The Board will comply with this heightened 
obligation in considering the Veteran's claims.  As the Veteran's 
service treatment records are not available, there is no record 
of any tinnitus or of the extent of any hearing impairment at 
separation from service.  The Board will consider the available 
evidence, including the Veteran's statements.

The Veteran's service discharge document indicates that he served 
in World War II in campaigns at the Ardennes, Rhineland, and 
Central Europe, and that his decorations included the European 
African Middle Eastern Theater Ribbon.  His separation 
qualification record indicates that he served in supply duties in 
a quartermaster unit.  In his March 2007 claim, the Veteran 
reported that he was exposed to noise during service from a large 
quantity of incoming rounds.  

The Veteran had a VA audiometric examination in April 2007.  He 
reported that during service he served as a supply sergeant.  He 
indicated that he fired weapons with his right hand, and did not 
use any hearing protection.  He reported that he first noticed 
difficulty hearing while he was in service.  He stated that after 
service he worked as a custodian for more than thirty years.  He 
indicated that he was not exposed to loud noises after service.  
He reported that presently he had difficulty hearing, 
particularly over the telephone and in large groups.  He stated 
that he did not have tinnitus.

Test results showed bilateral hearing loss, with auditory 
thresholds at greater than 26 decibels at most frequencies, and 
greater than 40 decibels at many frequencies.  The examiner 
described the hearing loss as a mixed hearing loss.  The 
examination report did not contain any finding or opinion 
regarding the etiology of the hearing loss.

In June 2007, the Veteran had an audiometric examination with a 
private audiology practice.  He reported that during his Word War 
II service he was exposed to noise from gunfire, artillery, and 
bombs.  He stated that he did not have noise exposure after 
service.  He indicated that presently he had decreased hearing, 
and had bilateral intermittent mild tinnitus.  Audiometric 
testing showed bilateral hearing loss, again with auditory 
thresholds at greater than 26 decibels at most frequencies, and 
greater than 40 decibels at many frequencies.  The examiner 
diagnosed bilateral severe profound mixed hearing loss.  The 
examiner indicated that current hearing loss and tinnitus were 
related to noise exposure during military service.

In August 2010, the Board requested a VA medical opinion as to 
the likely etiologies of the Veteran's hearing loss and tinnitus.  
In September 2010, a VA physician whose specialty is 
otolaryngology reviewed the Veteran's claims file.  The physician 
provided the opinion that the Veteran's mixed hearing loss is not 
likely to be related to service.  The physician stated that the 
type of hearing loss that the Veteran has is most likely a 
hereditary condition that appears at some point during a person's 
life, sometimes as early as during the person's twenties.  The 
physician stated that there was no documentation to show when the 
tinnitus and hearing loss were first noticed.  The physician also 
opined, "At this point, tinnitus would be expected, given the 
degree of current hearing loss."

The Veteran reports that he noticed hearing difficulty during 
service.  While there are no obtainable measurements of the 
extent of any hearing impairment during the Veteran's service, 
the Veteran is competent to report his recollection of his 
perceptions at that time.  The Veteran served during his late 
teens and early twenties.  The 2010 VA medical opinion indicates 
that the Veteran's type of hearing loss can arise in the age 
range when the Veteran recalls first noticing hearing loss.  In 
addition, the private otolaryngologist who examined the Veteran 
in June 2007 stated that the Veteran's hearing loss was related 
to noise exposure during the Veteran's service.  After resolving 
all doubt in the Veteran's favor, the Board concludes that 
service connection for the Veteran's bilateral hearing loss is 
warranted.

According to the 2010 VA medical opinion, with the degree of the 
Veteran's current hearing loss, tinnitus would be expected.  As 
there is medical evidence that the Veteran's tinnitus is 
proximately due to or the result of his service-connected hearing 
loss, service connection for tinnitus as secondary to hearing 
loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.




___________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


